1 Reported in 211 P.2d 710.
[1] Appellant gave notice of appeal in open court on March 17, 1949, but the certified transcript of the record was not filed with either the supreme or the superior court until ninety-two days later; and, by the terms of Supreme Court Rule 12 (3), no appeal in a criminal case is effectual unless such transcript is filed within ninety days after giving notice of appeal. State v. Hampson, 9 Wn.2d 278, 114 P.2d 992.
Appellant also prepared a written notice of appeal, and it was filed on March 21, 1949, within five days after the entry of the judgment appealed from, but it was not served upon the prosecuting attorney. Rule 12 (1) (a) provides that where a written notice of appeal is given in a criminal *Page 178 
case it shall be served upon the prevailing party within five days after the entry of the judgment appealed from. Rule 12 (3) provides that, if a notice of appeal is not given in the manner and within the time specified by Rule 12 (1) (a), the appeal is not effectual.
The appeal is dismissed.
January 6, 1950. Petition for rehearing denied.